STONE, J.
We have several times ruled, that when in the judgment-entry it is recited that the jury was sworn ‘according to law’, or ‘duly sworn’, this is sufficient. This rule, if universally observed, would be very simple, and at *544tbe same time safe in practice. It would be well if the presiding judges, and .especially the solicitors, would give attention to this. It would prevent many needless reversals. We have also frequently ruled, that if the judgment-entry assumes to set out the oath administered, it must express all the essential elements the statute prescribes. ‘Well and truly try’, and a ‘true verdict render according to the evidence’, are parts of the formulated oath.—Code of 1876, § 4765.
The judgment-entiv in this case recites that the jurors were ‘duly elected, tried, and sworn according to law’. This is amply sufficient, if the recital stopped with these words. Put it goes further, and sets forth what they were sworn to do. It affirms that they were “sworn according to law,” (that is, as the law directs), “ to well and truly try the issue joined.” These last words qualify the precedent ones, and negative the idea that the jury was sworn to do any thing other than that expressed; that is, to “well and truly try the issue joined.” As is stated above, we have several times held that, when the record purports to express the oath that was administered, it must show the jurors were not only sworn to ‘well and truly try the issue’, but the oath must bind them to render a true verdict according to the evidence. Allen v. The State, at the present term, which declares the true rule.
We do not agree with the counsel in the criticism of the indictment which the argument presents. We think it sufficiently charges the larceny of a part of the crop, which was outstanding at the time of the larceny.—Code of 1876, § 4785.
Eeversed and remanded. Let the defendant remain in custody, until discharged by due course of law.